Citation Nr: 1133572	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from November 1968 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  While this rating decision was issued from the St. Petersburg RO in Florida, the Veteran currently resides in Thomasville, Georgia.  Accordingly, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.  

The Board notes that the September 2004 rating decision granted service connection for hearing loss in the right ear, and evaluated it as noncompensably disabling, effective November 19, 2003.  The Veteran filed his notice of disagreement (NOD) with respect to this decision in December 2004 and perfected a timely appeal for this claim in April 2005.  Before the claim was certified to the Board, a subsequent rating decision was issued in May 2008 which granted service connection for hearing loss in the left ear as well, also evaluating it as noncompensably disabling effective November 19, 2003.  Following the May 2008 rating decision, the RO recharacterized the claim as that of entitlement to a compensable evaluation for service-connected bilateral hearing loss.  As such, the Board will consider the Veteran's hearing loss claim as has been characterized by the RO.  

A hearing was held in October 2010, in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing has been associated with the claims file.

In February 2011, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  The Board requested that the RO (1) obtain the Veteran's treatment records from the VA Outpatient Clinic in Tallahassee, Florida as of March 2008; and (2) schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss.  In March 2011, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA audiological examination.  An adequate examination was completed in June 2011, and copies of the VA examination report as well as the Veteran's updated VA treatment records have been associated with his claims file.  The AMC subsequently readjudicated the claim and, upon denial of that claim, issued a Supplemental Statement of the case (SSOC) in July 2011.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Throughout the appeal period, the Veteran has manifested no worse than Level I hearing acuity in his right ear and no worse than Level II hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, the appellant has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim for service connection for bilateral hearing loss in September 2004, the RO sent the Veteran a letter in November 2003 which satisfied the duty to notify provisions with respect to that service connection claim, except that it did not inform him how a disability rating and effective date would be assigned should service connection be granted.  He was subsequently provided with notice of how VA determines disability ratings and effective dates in the March 2006 letter.  In any event, because the claim for service connection for bilateral hearing loss has been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  The Veteran submitted his NOD in December 2004, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a statement of the case (SOC) in March 2005 which informed the Veteran of the regulations pertinent to his appeal (including the applicable rating criteria), advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decision.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

Additionally, the Board concludes that VA's duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.  

Moreover, the Veteran was afforded VA examinations for his hearing loss in August 2004, May 2005, March 2008 and June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  

While it appears that the Veteran's claims file was not available for review during the May 2005 and March 2008 VA examinations, the Veteran's subjective complaints and the objective findings were recorded, prior medical records were referenced, and the Veteran was afforded a subsequent VA examination in which the claims file was reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

      A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2010); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  38 C.F.R. § 4.85(f).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

In this regard, the Veteran was afforded a VA examination in August 2004.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 10, 10, 35 and 40.  The left ear auditory thresholds in the same frequencies were recorded as 10, 15, 35 and 35.  The average pure tone threshold was 24 for both ears, and speech recognition ability was 96 percent in the right ear and 98 percent in the left ear.  Based on the examination findings, the Board finds that the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  According to Table VI, the results of the August 2004 VA examination corresponds to Level I hearing for the right and left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the August 2004 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

The Veteran was afforded another VA examination in May 2005 wherein the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 20, 20, 45 and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 40, 60, and 55.  The average pure tone threshold was 35 in the right ear and 44 in the left.  Speech recognition ability using the Maryland CNC word list was 94 percent in the right ear and 84 percent in the left ear.  

Based on the May 2005 examination findings, the Board finds that the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  According to Table VI, the results of the May 2005 VA examination corresponds to Level I hearing for the right ear and Level II hearing for the left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Such results support the assignment of a noncompensable disability rating under 38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the May 2005 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

The Board acknowledges that the Veteran underwent an audiological evaluation at a private treatment facility in January 2005.  However, the Board finds that these private records are not adequate for rating purposes.  Although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  The results of the January 2005 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
45
LEFT
20
15
20
45
35

These results yield a puretone threshold average of 29 for the both the right and left ear.  38 C.F.R. § 4.85(d).  

The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  However, these testing results remain inadequate for VA rating purposes because it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

Nevertheless, the Board has examined the puretone results in order to confirm that the findings are consistent with the puretone results on the most contemporaneous VA audiometric evaluation.  Concerning this, the Board notes that the private puretone averages are indeed very close to those found on the VA audiometric findings in May 2005, which was an average of 35 in the right ear and 40 in the left ear.  When applied to Table VIA, the results of the January 2005 private audiological examination correspond to Level I hearing in both ears.  38 C.F.R. § 4.86(a).  In fact, the private puretone threshold averages of 29 for both ears are less favorable to the Veteran's claim than the VA results because they were lower than the puretone averages found on the May 2005 VA examination, as well as those found on more recent VA examinations which will be discussed in greater detail below.  Therefore, the Board concludes that remanding this case for an audiologist to review the puretone averages on the January 2005 private report in order to render an opinion about a discrepancy or lack of consistency with the VA audiometric evaluation is not necessary because the findings on the private and VA evaluation are so similar.  

The Veteran underwent another VA audiological evaluation in March 2008.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 15, 15, 60 and 60.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 35, 65 and 65.  The average pure tone threshold was 37.5 in the right ear and 46.25 in the left.  Speech recognition ability was 100 percent in the right ear and 84 percent in the left.  The Veteran was diagnosed with moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  Again, the results of the March 2008 VA examination correspond to Level I hearing for the right ear and Level II hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

In addition, based on these examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

Pursuant to the February 2011 Board remand, the Veteran underwent a third audiological evaluation in April 2011.  However, the examiner described the audiometric test results as unreliable and unsuitable for rating purposes, and therefore did not provide said results.  In a July 2011 e-mail, the RO quoted an addendum to the VA examiner's opinion which referenced audiometric test results from another audiogram conducted at a VA outpatient facility on April 4, 2011, wherein the right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz were recorded as 15, 30, 70 and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 30, 50, 70 and 70.  It was further noted that speech recognition ability was 92 percent in the right ear and 72 percent in the left.  Unfortunately, the actual April 2011 audiogram referenced in this e-mail is not associated with the Veteran's claims file.  However, even if these results were of record, they would not be considered adequate for rating purposes because it appears the speech discrimination scores were determined using the CID W-22 word lists.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).

Due to the unreliable April 2011 audiological findings, the Veteran was afforded another audiological evaluation in June 2011.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 20, 30, 60 and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 25, 30, 55 and 50.  The average pure tone threshold was 41.25 in the right ear and 40 in the left.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left.  The examiner found the audiometric results to be reliable and diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in both ears.  Again, the results of the June 2011 VA examination correspond to Level I hearing for the right ear and Level II hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

In addition, based on these examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The record reflects that the Veteran worked as a helicopter pilot after his separation from service and is currently retired.  During his August 2004 VA examination, the Veteran complained of difficulty hearing and understanding what people are saying when he cannot see their face.  He added that his hearing becomes worse when there is background noise.  During the March 2008 VA examination, the Veteran reported to experience difficulty understanding speech, especially in noisy environments.  At the June 2011 VA examination, the examiner noted that the Veteran experiences difficulty hearing when there is background noise and that his current hearing loss would likely have a mild to moderate effect on his ability to communicate in work situations.  However, she noted that hearing loss alone does not typically render an individual unable to obtain or maintain employment and that the use of hearing aids could help the Veteran overcome any communication difficulties he may be experiencing.  The examiner further observed that the Veteran's hearing disability does not have any effect on his usual daily activities.  

To the extent that the August 2004, May 2005, March 2008 and June 2011 examination reports did not include a more detailed discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice.  Moreover, neither the Veteran, nor his representative has contended that the Veteran's hearing loss disability, including his difficulty hearing in noisy environments, has resulted in marked interference with employment or activities of daily life.  As discussed herein, the evidence of record reflects that the Veteran is currently retired.  During his October 2010 hearing, the Veteran discussed some of the problems that he experienced due to his hearing disability while working as a pilot.  See October 2010 Hearing Transcript, p. 3.  However, the remainder of his hearing testimony focused on the difficulties that he experienced carrying out his occupational duties as a result of his service-connected psychiatric condition, not his hearing disability.  Indeed, the Veteran testified that it was these struggles which led to his voluntary decision to retire.  See October 2010 hearing transcript, p. 11.  While the Veteran may have experienced some problems hearing at work, there is nothing in the record to show that he was unable to carry out his occupational duties as a result of his hearing disability.  

Thus, any error on the part of the August 2004, May 2005, March 2008 and June 2011 VA examiners in failing to address particular situations of difficulty that the Veteran may face with regard to his hearing loss in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Veteran is claiming a compensable rating for his bilateral hearing loss, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Based on the results of these four examinations, the Board concludes that a compensable disability evaluation for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran has contended that his bilateral hearing loss is more severe than the disability rating reflects, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, as the record contains no evidence showing that the Veteran was entitled to a higher (compensable) rating at any point during the instant appeal, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current noncompensable disability evaluation is appropriate and that there is no basis for awarding a higher (compensable) evaluation for bilateral hearing loss at any time during the current appeal.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

      B.  Extraschedular Rating

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers loss of hearing acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected hearing loss disability.  As previously noted, the Veteran worked as a pilot after service and voluntarily chose to retire due to the difficulties he faced carrying out his occupational duties as a result of his psychiatric condition, not his hearing disability.  Indeed, while the Veteran complained of some difficulty hearing at work due to background noise, the June 2011 VA examiner determined that this problem could easily be remedied through the use of hearing aids.  There is nothing in the record which suggests that the Veteran's bilateral hearing loss itself markedly impacted his ability to obtain or maintain employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds therefore that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


